Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 31-37, 44-50, 51-55 have been submitted for examination.
Claims 31, 32, 33, 34, 36, 44, 45, 47, 46, 49, 51, 52, 54, 53 have been rejected.
Claims 35, 37, 48, 50, 55 have been objected to.
Objection
Claim 31 partially recites “an audio kit that is accessed to play back media”.
Examiner strongly suggests adding files for the limitation to recite “an audio kit that is accessed to play back media files”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 31, 32, 33, 34, 36, 44, 45, 47, 46, 49, 51, 52, 54, 53 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Shapiro United States Patent Application Publication 2014/0197949 hereinafter S.
In regard to claims 31, 44, 51
S discloses a method for updating a language preference in a hazard detection system comprising at least one sensor, an alarm, and a speaker, the method comprising:
receiving a software update image, the software update image comprising:
an audio kit that is accessed to play back media via the speaker; and code for a processor; determining whether the received software update image is
authentic; rebooting the processor using the code in response determining that the received software update image is authentic, wherein the processor has access to the audio kit after it is successfully rebooted; and after rebooting the processor, accessing the audio kit to play back media files via the speaker. (Figure 11) (Paragraph 84) (Paragraph 72 Examiner states that a reboot requires power going below a threshold)
In regard to claims 32, 45, 52
S discloses the method of claim 31, further comprising: simultaneously monitoring the at least one sensor for a hazard event during the performance of the receiving, the determining, and the rebooting. (Paragraph 85)
In regard to claims 33, 46, 53
S discloses the method of claim 31, further comprising:
determining that the processor unsuccessfully reboots using the code, wherein the code is a first code, and the audio kit is a first audio kit; reverting to another image, the other image comprising a second code for the processor and a second audio kit; and 
In regard to claims 34, 47, 54
S discloses the method of claim 31, further comprising:
storing the received software update image in an inactive portion of a non-volatile memory. (Paragraph 84)
In regard to claims 36, 40
S discloses the method of claim 35, wherein the at least one condition parameter comprises an alarm threshold, and wherein the managing comprises transitioning to the at least one alarming state when a data value associated with one of the sensors is one of equal to and greater than the alarm threshold.(Paragraph 72)
Allowable Subject Matter
Claims 35, 37, 48, 50, 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Prior art 9,710,251 is significant art, but lack the simultaneousness.  
	Contact	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner